1
2
3
4
5
6
7
8
9                             UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11
12 LE–VEL BRANDS, LLC,                                       CASE NO. 2:17-cv-08951 AFM
13                         Plaintiff,                        [PROPOSED] STIPULATED
                                                             PROTECTIVE ORDER1
14                 v.
15 THRIVE MARKET, INC.
16                         Defendant.
17
18   1.     A.     PURPOSES AND LIMITATIONS
19          Discovery in this action is likely to involve production of confidential,
20   proprietary or private information for which special protection from public disclosure
21   and from use for any purpose other than prosecuting this litigation may be warranted.
22   Accordingly, the parties hereby stipulate to and petition the Court to enter the
23   following Stipulated Protective Order. The parties acknowledge that this Order does
24   not confer blanket protections on all disclosures or responses to discovery and that the
25   protection it affords from public disclosure and use extends only to the limited
26
27
     1
      This Stipulated Protective Order is based substantially on the model protective order provided
28   under Magistrate Judge Alexander F. MacKinnon’s Procedures.

                                                      1                         Case No. 2:17-cv-08951 AFM
                                [PROPOSED] STIPULATED PROTECTIVE ORDER
1    information or items that are entitled to confidential treatment under the applicable
2    legal principles.
3            B.    GOOD CAUSE STATEMENT
4            This action is likely to involve trade secrets, customer and pricing lists and
5    other valuable research, development, commercial, financial, technical and/or
6    proprietary information for which special protection from public disclosure and from
7    use for any purpose other than prosecution of this action is warranted. Such
8    confidential and proprietary materials and information consist of, among other things,
9    confidential business or financial information, information regarding confidential
10   business practices, or other confidential research, development, or commercial
11   information (including information implicating privacy rights of third parties),
12   information otherwise generally unavailable to the public, or which may be privileged
13   or otherwise protected from disclosure under state or federal statutes, court rules, case
14   decisions, or common law. Accordingly, to expedite the flow of information, to
15   facilitate the prompt resolution of disputes over confidentiality of discovery materials,
16   to adequately protect information the parties are entitled to keep confidential, to
17   ensure that the parties are permitted reasonable necessary uses of such material in
18   preparation for and in the conduct of trial, to address their handling at the end of the
19   litigation, and serve the ends of justice, a protective order for such information is
20   justified in this matter. It is the intent of the parties that information will not be
21   designated as confidential for tactical reasons and that nothing be so designated
22   without a good faith belief that it has been maintained in a confidential, non-public
23   manner, and there is good cause why it should not be part of the public record of this
24   case.
25           C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                   SEAL
26
27           The parties further acknowledge, as set forth in Section 12.3, below, that this
28   Stipulated Protective Order does not entitle them to file confidential information under

                                                   2                       Case No. 2:17-cv-08951 AFM
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
1    seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
2    standards that will be applied when a party seeks permission from the court to file
3    material under seal.
4          There is a strong presumption that the public has a right of access to judicial
5    proceedings and records in civil cases. In connection with non-dispositive motions,
6    good cause must be shown to support a filing under seal. See Kamakana v. City and
7    County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006); Phillips v. Gen. Motors
8    Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002); Makar-Welbon v. Sony Electrics, Inc.,
9    187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
10   cause showing). A specific showing of good cause or compelling reasons with proper
11   evidentiary support and legal justification must be made with respect to Protected
12   Material that a party seeks to file under seal. The parties’ mere designation of
13   Disclosure or Discovery Material as CONFIDENTIAL or HIGHLY
14   CONFIDENTIAL – ATTORNEYS’ EYES ONLY does not—without the submission
15   of competent evidence by declaration, establishing that the material sought to be filed
16   under seal qualifies as confidential, privileged, or otherwise protectable—constitute
17   good cause.
18         Further, if a party requests sealing related to a dispositive motion or trial, then
19   compelling reasons, not only good cause, for the sealing must be shown, and the relief
20   sought shall be narrowly tailored to serve the specific interest to be protected. See
21   Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each
22   item or type of information, document, or thing sought to be filed or introduced under
23   seal in connection with a dispositive motion or trial, the party seeking protection must
24   articulate compelling reasons, supported by specific facts and legal justification, for
25   the requested sealing order. Again, competent evidence supporting the application to
26   file documents under seal must be provided by declaration.
27         Any document that is not confidential, privileged, or otherwise protectable in its
28   entirety will not be filed under seal if the confidential portions can be redacted. If

                                                  3                      Case No. 2:17-cv-08951 AFM
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
1    documents can be redacted, then a redacted version for public viewing, omitting only
2    the confidential, privileged, or otherwise protectable portions of the document, shall
3    be filed. Any application that seeks to file documents under seal in their entirety
4    should include an explanation of why redaction is not feasible.
5
6    2.    DEFINITIONS
7          2.1    Action: Le–Vel Brands, LLC v. Thrive Market, Inc., Case No. 2:17-cv-
8    08951 AFM (C.D. Cal.).
9          2.2    Challenging Party: a Party or Non-Party that challenges the designation
10   of information or items under this Order.
11         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
12   how it is generated, stored or maintained) or tangible things that qualify for protection
13   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
14   Cause Statement.
15         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
16   support staff).
17         2.5    Designating Party: a Party or Non-Party that designates information or
18   items that it produces in disclosures or in responses to discovery as
19   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
20   ONLY.”
21         2.6    Disclosure or Discovery Material: all items or information, regardless of
22   the medium or manner in which it is generated, stored, or maintained (including,
23   among other things, testimony, transcripts, and tangible things), that are produced or
24   generated in disclosures or responses to discovery in this Action.
25         2.7    Expert: a person with specialized knowledge or experience in a matter
26   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
27   expert witness or as a consultant in this Action.
28

                                                 4                        Case No. 2:17-cv-08951 AFM
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
1          2.8    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Information
2    or Items: information (regardless of how it is generated, stored or maintained) or
3    tangible things that qualify for protection under Federal Rule of Civil Procedure 26(c),
4    and as specified above in the Good Cause Statement that the Designating Party has
5    reasonable grounds to believe would, if known to any officer, director, employee, or
6    agent of a Party, a Non-Party, or to the public, lead to a significant harm or injury to
7    the reputation and/or business of the Designating Party or provide improper advantage
8    to others.
9          2.9    House Counsel: attorneys who are employees of a Party to this Action.
10   House Counsel does not include Outside Counsel of Record or any other outside
11   counsel.
12         2.10 Non-Party: any natural person, partnership, corporation, association or
13   other legal entity not named as a Party to this action.
14         2.11 Outside Counsel of Record: attorneys who are not employees of a Party
15   to this Action but are retained to represent or advise a Party to this Action and have
16   appeared in this Action on behalf of that Party or are affiliated with a law firm that has
17   appeared on behalf of that Party, and includes support staff.
18         2.12 Party: any party to this Action, including all of its officers, directors,
19   employees, consultants, retained experts, and Outside Counsel of Record (and their
20   support staffs).
21         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
22   Discovery Material in this Action.
23         2.14 Professional Vendors: persons or entities that provide litigation support
24   services (e.g., photocopying, videotaping, translating, preparing exhibits or
25   demonstrations, and organizing, storing, or retrieving data in any form or medium)
26   and their employees and subcontractors.
27
28

                                                 5                      Case No. 2:17-cv-08951 AFM
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
1          2.15 Protected Material: any Disclosure or Discovery Material that is
2    designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
3    EYES ONLY.”
4          2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
5    from a Producing Party.
6
7    3.    SCOPE
8          The protections conferred by this Stipulation and Order cover not only
9    Protected Material (as defined above), but also (1) any information copied or extracted
10   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
11   Protected Material; and (3) any testimony, conversations, or presentations by Parties
12   or their Counsel that might reveal Protected Material. Any use of Protected Material
13   at trial shall be governed by the orders of the trial judge. This Order does not govern
14   the use of Protected Material at trial.
15
16   4.    DURATION
17         Once a case proceeds to trial, information that was designated as
18   CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY or
19   maintained pursuant to this protective order used and introduced as an exhibit at trial
20   becomes public and will be presumptively available to all members of the public,
21   including the press, unless compelling reasons supported by specific factual findings
22   to proceed otherwise are made to the trial judge in advance of the trial. See
23   Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
24   documents produced in discovery from “compelling reasons” standard when merits-
25   related documents are part of court record). Accordingly, the terms of this protective
26   order do not extend beyond the commencement of the trial.
27
28

                                                6                      Case No. 2:17-cv-08951 AFM
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
1    5.    DESIGNATING PROTECTED MATERIAL
2          5.1       Exercise of Restraint and Care in Designating Material for Protection.
3          Each Party or Non-Party that designates information or items for protection
4    under this Order must take care to limit any such designation to specific material that
5    qualifies under the appropriate standards. The Designating Party must designate for
6    protection only those parts of material, documents, items or oral or written
7    communications that qualify so that other portions of the material, documents, items
8    or communications for which protection is not warranted are not swept unjustifiably
9    within the ambit of this Order.
10         Mass, indiscriminate or routinized designations are prohibited. Designations
11   that are shown to be clearly unjustified or that have been made for an improper
12   purpose (e.g., to unnecessarily encumber the case development process or to impose
13   unnecessary expenses and burdens on other parties) may expose the Designating Party
14   to sanctions.
15         If it comes to a Designating Party’s attention that information or items that it
16   designated for protection do not qualify for protection, that Designating Party must
17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
18         5.2       Manner and Timing of Designations. Except as otherwise provided in
19   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
21   under this Order must be clearly so designated before the material is disclosed or
22   produced.
23         Designation in conformity with this Order requires:
24               (a) for information in documentary form (e.g., paper or electronic
25   documents, but excluding transcripts of depositions or other pretrial or trial
26   proceedings), that the Producing Party affix at a minimum, the legend
27   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or “HIGHLY
28   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” (hereinafter “HIGHLY

                                                   7                     Case No. 2:17-cv-08951 AFM
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
1    CONFIDENTIAL – ATTORNEYS’ EYES ONLY legend”), to each page that
2    contains protected material. If only a portion of the material on a page qualifies for
3    protection, the Producing Party also must clearly identify the protected portion(s)
4    (e.g., by making appropriate markings in the margins).
5          A Party or Non-Party that makes original documents available for inspection
6    need not designate them for protection until after the inspecting Party has indicated
7    which documents it would like copied and produced. During the inspection and
8    before the designation, all of the material made available for inspection shall be
9    deemed “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
10   EYES ONLY.” After the inspecting Party has identified the documents it wants
11   copied and produced, the Producing Party must determine which documents, or
12   portions thereof, qualify for protection under this Order. Then, before producing the
13   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
14   or the “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY legend” to each
15   page that contains Protected Material. If only a portion of the material on a page
16   qualifies for protection, the Producing Party also must clearly identify the protected
17   portion(s) (e.g., by making appropriate markings in the margins).
18             (b) for testimony given in depositions, that the Designating Party advise the
19   Receiving Party of the specific pages to be maintained in confidence within forty-five
20   (45) days after the receipt of the transcript or as otherwise agreed by the Designating
21   Party and the Receiving Party. During this period, the entire transcript shall be
22   deemed to be “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
23             (c) for information produced in some form other than documentary and for
24   any other tangible items, that the Producing Party affix in a prominent place on the
25   exterior of the container or containers in which the information is stored the legend
26   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
27   ONLY.” If only a portion or portions of the information warrants protection, the
28   Producing Party, to the extent practicable, shall identify the protected portion(s).

                                                 8                      Case No. 2:17-cv-08951 AFM
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
1          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
2    failure to designate qualified information or items does not, standing alone, waive the
3    Designating Party’s right to secure protection under this Order for such material.
4    Upon timely correction of a designation, the Receiving Party must make reasonable
5    efforts to assure that the material is treated in accordance with the provisions of this
6    Order.
7
8    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
9          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
10   designation of confidentiality at any time that is consistent with the Court’s
11   Scheduling Order.
12         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
13   resolution process under Local Rule 37-1 et seq.
14         6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
15   joint stipulation pursuant to Local Rule 37-2.
16         6.4    The burden of persuasion in any such challenge proceeding shall be on
17   the Designating Party. Frivolous challenges, and those made for an improper purpose
18   (e.g., to harass or impose unnecessary expenses and burdens on other parties), may
19   expose the Challenging Party to sanctions. Unless the Designating Party has waived
20   or withdrawn the confidentiality designation, all parties shall continue to afford the
21   material in question the level of protection to which it is entitled under the Producing
22   Party’s designation until the Court rules on the challenge.
23
24   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
25         7.1    Basic Principles. A Receiving Party may use Protected Material that is
26   disclosed or produced by another Party or by a Non-Party in connection with this
27   Action only for prosecuting, defending or attempting to settle this Action. Such
28   Protected Material may be disclosed only to the categories of persons and under the

                                                  9                      Case No. 2:17-cv-08951 AFM
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
1    conditions described in this Order. When the Action has been terminated, a Receiving
2    Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
3    Protected Material must be stored and maintained by a Receiving Party at a location
4    and in a secure manner that ensures that access is limited to the persons authorized
5    under this Order.
6          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
7    otherwise ordered by the court or permitted in writing by the Designating Party, a
8    Receiving Party may disclose any information or item designated “CONFIDENTIAL”
9    only to:
10               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
11   as employees of said Outside Counsel of Record to whom it is reasonably necessary to
12   disclose the information for this Action;
13               (b) the officers, directors, and employees (including House Counsel) of the
14   Receiving Party to whom disclosure is reasonably necessary for this Action;
15               (c) Experts (as defined in this Order) of the Receiving Party to whom
16   disclosure is reasonably necessary for this Action and who have signed the
17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18               (d) the court and its personnel;
19               (e) court reporters and their staff;
20               (f) professional jury or trial consultants, mock jurors, and Professional
21   Vendors to whom disclosure is reasonably necessary for this Action and who have
22   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23               (g) the author or recipient of a document containing the information or a
24   custodian or other person who otherwise possessed or knew the information;
25               (h) during their depositions, witnesses and attorneys for witnesses, in the
26   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
27   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
28   not be permitted to keep any confidential information unless they sign the

                                                    10                    Case No. 2:17-cv-08951 AFM
                                [PROPOSED] STIPULATED PROTECTIVE ORDER
1    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
2    by the Designating Party or ordered by the court. Pages of transcribed deposition
3    testimony or exhibits to depositions that reveal Protected Material may be separately
4    bound by the court reporter and may not be disclosed to anyone except as permitted
5    under this Stipulated Protective Order; and
6                (i) any mediator or settlement officer, and their supporting personnel,
7    mutually agreed upon by any of the parties engaged in settlement discussions.
8          7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
9    ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
10   writing by the Designating Party, a Receiving Party may disclose any information or
11   item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only
12   to:
13               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
14   as employees of said Outside Counsel of Record to whom it is reasonably necessary to
15   disclose the information for this Action;
16               (b) Experts (as defined in this Order) of the Receiving Party to whom
17   disclosure is reasonably necessary for this Action and who have signed the
18   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19               (c) the court and its personnel;
20               (d) court reporters and their staff;
21               (e) professional jury or trial consultants, mock jurors, and Professional
22   Vendors to whom disclosure is reasonably necessary for this Action and who have
23   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24               (f) the author or recipient of a document containing the information or a
25   custodian or other person who otherwise possessed or knew the information;
26               (g) during the depositions of individuals, witnesses and attorneys for
27   witnesses, in the Action to whom disclosures is reasonably necessary provided (1) the
28   deposing party requests that the witness sign the form attached as Exhibit A hereto;

                                                    11                    Case No. 2:17-cv-08951 AFM
                                [PROPOSED] STIPULATED PROTECTIVE ORDER
1    and (2) they will not be permitted to keep any confidential information unless they
2    sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
3    otherwise agreed by the Designating Party or ordered by the Court. Pages of the
4    transcribed testimony or exhibits to depositions that reveal Protected Material may be
5    separately bound by the court reporter and may not be disclosed to anyone except as
6    permitted under this Stipulated Protective Order;
7             (h) during the depositions of organizations (as the term is used in Fed. R.
8    Civ. P. 30(b)(6)), officers and employees of the Designating Party and attorneys for
9    said officers and employees, in the Action to whom disclosure is reasonably necessary
10   provided: (1) the deposing party requests that the officer or employee sign the form
11   attached as Exhibit A hereto; and (2) they will not be permitted to keep any
12   confidential information unless they sign the “Acknowledgment and Agreement to Be
13   Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by
14   the court or unless the officer or employee was the author or recipient of such a
15   document or who otherwise possessed or knew the information (as referenced in
16   Section 7.3(f) above). Should the deposing party seek to disclose “HIGHLY
17   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items to a fact
18   witness who is not an officer or employee of the Designating Party, permission must
19   be sought and received from the Designating Party prior to that disclosure. Pages of
20   transcribed deposition testimony or exhibits to depositions that reveal Protected
21   Material may be separately bound by the court reporter and may not be disclosed to
22   anyone except as permitted under this Stipulated Protective Order; and
23            (i) any mediator or settlement officer, and their supporting personnel,
24   mutually agreed upon by any of the parties engaged in settlement discussions.
25
26
27
28

                                                12                     Case No. 2:17-cv-08951 AFM
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
1    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
2          OTHER LITIGATION
3          If a Party is served with a subpoena or a court order issued in other litigation
4    that compels disclosure of any information or items designated in this Action as
5    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
6    ONLY,” that Party must:
7              (a) promptly notify in writing the Designating Party. Such notification shall
8    include a copy of the subpoena or court order;
9              (b) promptly notify in writing the party who caused the subpoena or order to
10   issue in the other litigation that some or all of the material covered by the subpoena or
11   order is subject to this Protective Order. Such notification shall include a copy of this
12   Stipulated Protective Order; and
13             (c) cooperate with respect to all reasonable procedures sought to be pursued
14   by the Designating Party whose Protected Material may be affected.
15         If the Designating Party timely seeks a protective order, the Party served with
16   the subpoena or court order shall not produce any information designated in this
17   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
18   EYES ONLY” before a determination by the court from which the subpoena or order
19   issued, unless the Party has obtained the Designating Party’s permission. The
20   Designating Party shall bear the burden and expense of seeking protection in that
21   court of its confidential material and nothing in these provisions should be construed
22   as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
23   directive from another court.
24
25   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
26   PRODUCED IN THIS LITIGATION
27         (a) The terms of this Order are applicable to information produced by a Non-
28   Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY

                                                13                      Case No. 2:17-cv-08951 AFM
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
1    CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
2    Non-Parties in connection with this Action is protected by the remedies and relief
3    provided by this Order. Nothing in these provisions should be construed as
4    prohibiting a Non-Party from seeking additional protections.
5          (b) In the event that a Party is required, by a valid discovery request, to produce
6    a Non-Party’s confidential information in its possession, and the Party is subject to an
7    agreement with the Non-Party not to produce the Non-Party’s confidential
8    information, then the Party shall:
9              (1) promptly notify in writing the Requesting Party and the Non-Party that
10   some or all of the information requested is subject to a confidentiality agreement with
11   a Non-Party;
12             (2) promptly provide the Non-Party with a copy of the Stipulated Protective
13   Order in this Action, the relevant discovery request(s), and a reasonably specific
14   description of the information requested; and
15             (3) make the information requested available for inspection by the Non-
16   Party, if requested.
17         (c) If the Non-Party fails to seek a protective order from this court within 14
18   days of receiving the notice and accompanying information, the Receiving Party may
19   produce the Non-Party’s confidential information responsive to the discovery request.
20   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
21   any information in its possession or control that is subject to the confidentiality
22   agreement with the Non-Party before a determination by the court. Absent a court
23   order to the contrary, the Non-Party shall bear the burden and expense of seeking
24   protection in this court of its Protected Material.
25
26   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
27         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
28   Protected Material to any person or in any circumstance not authorized under this

                                                 14                      Case No. 2:17-cv-08951 AFM
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
1    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
2    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
3    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
4    persons to whom unauthorized disclosures were made of all the terms of this Order,
5    and (d) request such person or persons to execute the “Acknowledgment and
6    Agreement to Be Bound” that is attached hereto as Exhibit A.
7
8    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
9    PROTECTED MATERIAL
10         When a Producing Party gives notice to Receiving Parties that certain
11   inadvertently produced material is subject to a claim of privilege or other protection,
12   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
13   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
14   may be established in an e-discovery order that provides for production without prior
15   privilege review.
16         If a Producing Party inadvertently discloses to a Receiving Party information
17   that is privileged, the Producing Party shall promptly upon the discovery of such
18   disclosure so advise the Receiving Party in writing and request that the item(s) of
19   information be returned, and no Party to this Action shall thereafter assert that such
20   disclosure waived any privilege. It is further agreed that the Receiving Party will
21   return such inadvertently produced item(s) of information and all copies thereof
22   within three (3) business days after receiving a written request for the return of such
23   item(s) of information.
24
25   12.   MISCELLANEOUS
26         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
27   person to seek its modification by the Court in the future.
28

                                                15                      Case No. 2:17-cv-08951 AFM
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
1          12.2 Right to Assert Other Objections. By stipulating to the entry of this
2    Protective Order, no Party waives any right it otherwise would have to object to
3    disclosing or producing any information or item on any ground not addressed in this
4    Stipulated Protective Order. Similarly, no Party waives any right to object on any
5    ground to use in evidence of any of the material covered by this Protective Order.
6          12.3 Filing Protected Material. A Party that seeks to file under seal any
7    Protected Material must comply with Local Civil Rule 79-5. Protected Material may
8    only be filed under seal pursuant to a court order authorizing the sealing of the
9    specific Protected Material at issue. If a Party’s request to file Protected Material
10   under seal is denied by the court, then the Receiving Party may file the information in
11   the public record unless otherwise instructed by the court.
12
13   13.   FINAL DISPOSITION
14         After the final disposition of this Action, as defined in paragraph 4, within sixty
15   (60) days of a written request by the Designating Party, each Receiving Party must
16   return all Protected Material to the Producing Party or destroy such material. As used
17   in this subdivision, “all Protected Material” includes all copies, abstracts,
18   compilations, summaries, and any other format reproducing or capturing any of the
19   Protected Material. Whether the Protected Material is returned or destroyed, the
20   Receiving Party must submit a written certification to the Producing Party (and, if not
21   the same person or entity, to the Designating Party) by the 60-day deadline that
22   (1) identifies (by category, where appropriate) all the Protected Material that was
23   returned or destroyed and (2) affirms that the Receiving Party has not retained any
24   copies, abstracts, compilations, summaries or any other format reproducing or
25   capturing any of the Protected Material. Notwithstanding this provision, Counsel are
26   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
27   and hearing transcripts, legal memoranda, correspondence, deposition and trial
28   exhibits, expert reports, attorney work product, and consultant and expert work

                                                 16                      Case No. 2:17-cv-08951 AFM
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
1    product, even if such materials contain Protected Material. Any such archival copies
2    that contain or constitute Protected Material remain subject to this Protective Order as
3    set forth in Section 4 (DURATION).
4
5    14.   VIOLATION
6          Any violation of this Order may be punished by appropriate measures
7    including, without limitation, contempt proceedings and/or monetary sanctions.
8
9    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
10
11   DATED: January 3, 2019               KENDALL BRILL & KELLY LLP
12
13
                                          By:         /s/ Shauna E. Woods
14
                                                Shauna E. Woods
15                                              Attorneys for Plaintiff Le–Vel Brands, LLC
16
     DATED: January 3, 2019               DLA PIPER LLP
17
18
19                                        By:         /s/ Michael Geller
20                                              Michael Geller
                                                Attorneys for Defendant Thrive Market, Inc.
21
22   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

23
24   DATED: 1/3/2019

25
26   ________________________________
      ALEXANDER F. MacKINNON
27   United States Magistrate Judge
28

                                                17                     Case No. 2:17-cv-08951 AFM
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
1                                           EXHIBIT A
2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
4    I, _____________________________ [print or type full name], of
5    _________________ [print or type full address], declare under penalty of perjury that
6    I have read in its entirety and understand the Stipulated Protective Order that was
7    issued by the United States District Court for the Central District of California on
8    [date] in the case of Le–Vel Brands, LLC v. Thrive Market, Inc., Case No. 2:17-cv-
9    08951 AFM (C.D. Cal.). I agree to comply with and to be bound by all the terms of
10   this Stipulated Protective Order and I understand and acknowledge that failure to so
11   comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item that is
13   subject to this Stipulated Protective Order to any person or entity except in strict
14   compliance with the provisions of this Order. I further agree to submit to the
15   jurisdiction of the United States District Court for the Central District of California for
16   enforcing the terms of this Stipulated Protective Order, even if such enforcement
17   proceedings occur after termination of this action. I hereby appoint
18   __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25
26   Printed name: _______________________________
27
28   Signature: __________________________________

                                                 18                      Case No. 2:17-cv-08951 AFM
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
